Nolan, J.
(dissenting, with whom Lynch, J., joins). For approximately twenty years this court has left open the question whether to follow the Brathwaite reliability test. See Manson v. Brathwaite, 432 U.S. 98 (1977); Commonwealth v. Venios, 378 Mass. 24, 27 (1979). At long last, the court has reached the question, only to reject the reliability test, in favor of the per se rule of exclusion. Massachusetts, today, becomes one of only two States to adopt this rule.1 Virtually every other State which has considered the issue has adopted *473the reliability test.2 We should join the overwhelming majority of States, as well as the Supreme Court of the United *474States, in adopting the reliability test for purposes of determining the admissibility of out-of-court identifications obtained through unnecessarily suggestive procedures.
The court concludes, erroneously in my view, that art. 12 of the Declaration of Rights of the Massachusetts Constitution requires exclusion of out-of-court identification evidence, without regard to reliability, whenever it has been obtained through unnecessarily suggestive confrontation procedures. Ante at 464-465. Nothing in the Massachusetts Constitution purports to protect a criminal defendant from the admission of reliable identification testimony. Due process is not violated merely because the State employs suggestive identification procedures. Due process is only violated when suggestive procedures create a substantial likelihood of misidentification. See Neil v. Biggers, 409 U.S. 188, 198 (1972) (“It is the likelihood of misidentification which violates a defendant’s right to due process”). Thus, even if obtained through unnecessarily suggestive procedures, identification evidence possessing a sufficient indicia of reliability should not be excluded. “Unlike a warrantless search, a suggestive preindictment identification procedure does not in itself intrude upon a constitutionally protected interest. Thus, considerations urging the exclusion of evidence deriving from a constitutional violation do not bear on the instant problem.” Manson v. Brathwaite, supra at 113 n.13.
The court further concludes that “the ‘reliability test’ is unacceptable because it provides little or no protection from unnecessarily suggestive identification procedures, from mistaken identifications, and, ultimately, from wrongful convictions.” Ante at 466. However, under the reliability test, only those identifications possessing a sufficient indicia of reliability will be admitted. Further, imposing a framework of shifting burdens as the Supreme Court of Maine did in State v. Cefalo, 396 A.2d 233, 238-239 (Me. 1979), will ensure that only those identifications which have a basis independent of the suggestive procedures will be put before the jury. In State v. Cefalo, the Supreme Court of Maine formulated a framework of shifting burdens of proof for the suppression of *475identification testimony. Under that formulation, the defendant must first establish by a preponderance of the evidence that the identification procedure was suggestive. Id. If the defendant meets that burden, then the burden shifts to the State to show by clear and convincing evidence that, in the totality of the circumstances, the reliability of the identification outweighs the suggestiveness of the procedure used. Id. We have in the past expressed approval of this approach, see Commonwealth v. Venios, supra at 28, and, in my view, it provides adequate protection against the evils associated with the admission of suggestive identification evidence.
This procedural framework of shifting burdens will also enhance the reliability test’s deterrent effect by placing the burden on the State to prove by clear and convincing evidence that an unnecessarily suggestive identification is sufficiently reliable. As the Cefalo court stated, “if the police ignore the frequent warnings of this court and continue to use defective confrontation procedures, the State will run the risk of being unable to establish independently the reliability of the identification. This [burden shifting] approach assures that reliable and probative identifications will be admissible, while deterring the police from employing unfair procedures that violate norms of governmental fair play and create the risk of misidentification.” (Footnote omitted.) Id. at 238.
Implicit in the court’s opinion is a distrust of the ability of jurors to discount the value of an identification obtained through suggestive procedures. However, jurors are faced with arguably untrustworthy evidence at many junctures during a trial. Just as they are capable of sifting through a myriad of issues, they are capable of determining the proper weight to be accorded an identification. In fact, after hearing all the evidence pertaining to pretrial identifications, including any evidence of possible suggestiveness, jurors may be better equipped to evaluate the accuracy of a witness’s identification. It seems unduly artificial to me to allow jurors to consider in-court identifications without acquainting them *476with the origins of those identifications.3 Moreover, through effective cross-examination and argument, counsel can alert the jury to any factors which raise doubts as to the accuracy of the witness’s identification.4
Finally, it defies logic to exclude a suggestive out-of-court identification without considering its reliability while at the same time allowing an in-court identification which has a source independent of the tainted procedures. The reliability test serves the same purpose as the independent source test, that is, to determine whether the identification is based on something other than the suggestive procedures.5 See People v. Adams, 53 N.Y.2d 241, 252 (1981) (Cooke, J., concurring) (stating that, under the reliability test, “a suggestive *477out-of-court identification is admissible so long as it is not unreliable — i.e., if there was an independent source for the out-of-court identification, it is not constitutionally infirm”).
In conclusion, for essentially the reasons stated by the trial judge, I believe that the reliability of the identification outweighed any corruptive effect of the suggestive confrontation. Therefore, I dissent.

Only New York has adopted the per se exclusionary rule. See People v. Adams, 53 N.Y.2d 241, 250-252 (1981) (rejecting reliability test and holding that State Constitution requires per se exclusion of unnecessarily suggestive identifications).


See Proctor v. State, 424 So. 2d 705, 708-709 (Ala. Crim. App. 1982); Holden v. State, 602 P.2d 452, 455-456 (Alaska 1979); State v. Bracy, 145 Ariz. 520, 530-531 (1985), cert. denied, 474 U.S. 1110 (1986); Chism v. State, 312 Ark. 559, 570-571 (1993); People v. Clark, 3 Cal. 4th 41, 135-136 (1992), cert. denied, 507 U.S. 993 (1993); People v. Weller, 679 P.2d 1077, 1083 (Colo. 1984); State v. Miller, 202 Conn. 463, 470 (1987); Younger v. State, 496 A.2d 546, 550 (Del. 1985); Turner v. United States, 622 A.2d 667, 672 (D.C. 1993); Collins v. State, 626 So. 2d 991, 992 (Fla. Dist. Ct. App. 1993); Rivers v. State, 250 Ga. 303, 306-307 (1982); State v. Masaniai, 63 Haw. 354, 362-365 (1981); State v. Hoisington, 104 Idaho 153, 161-162 (1989); People v. Miller, 254 Ill. App. 3d 997, 1003-1004 (1993); Hamlet v. State, 490 N.E.2d 715, 720 (Ind. 1986); State v. Thornton, 506 N.W.2d 777, 779-780 (Iowa 1993); State v. Holloman, 17 Kan. App. 2d 279, 286-287 (1992); Wilson v. Commonwealth, 695 S.W.2d 854, 857 (Ky. 1985); State v. Robinson, 386 So. 2d 1374, 1377 (La. 1980); State v. Rolls, 599 A.2d 421, 423 (Me. 1991); Green v. State, 79 Md. App. 506, 513 (1989); People v. Kurylczyk, 443 Mich. 289, 306-309 (1993), cert. denied, 510 U.S. 1058 (1994); State v. Lambert, 278 N.W.2d 57, 57 (Minn. 1979) (per curiam); McNeal v. State, 405 So. 2d 90, 92-93 (Miss. 1981); State v. Carter, 572 S.W.2d 430, 435 (Mo. 1978); State v. Johnson, 207 Mont. 214, 217-219 (1983), cert. denied, 467 U.S. 1215 (1984); State v. Richard, 228 Neb. 872, 877-878 (1988); Gehrke v. State, 96 Nev. 581, 583-584 (1980); State v. Whittey, 134 N.H. 310, 312-314 (1991); State v. Clausell, 121 N.J. 298, 325-326 (1990); State v. Maes, 100 N.M. 78, 82 (1983); State v. Richardson, 328 N.C. 505, 510-511 (1991); State v. Packineau, 423 N.W.2d 148, 149-150 (N.D. 1988); State v. Parker, 53 Ohio. St. 3d 82, 87 (1990); Sherman v. State, 675 P.2d 458, 459 (Okla. Crim. App. 1984); State v. Classen, 285 Or. 221, 232-233 (1979); Commonwealth v. Baker, 531 Pa. 541, 552 (1992); State v. Gomes, 604 A.2d 1249, 1253 (R.I. 1992); State v. Stewart, 275 S.C. 447, 450 (1980); State v. Phinney, 348 N.W.2d 466, 468-469 (S.D. 1984); State v. Short, 698 S.W.2d 81, 83 (Tenn. Crim. App. 1985); Jackson v. State, 657 S.W.2d 123, 130 (Tex. Crim. App. 1983); State v. Kasper, 137 Vt. 184, 192-193 (1979); Satcher v. Commonwealth, 244 Va. 220, 252-254 (1992), cert. denied, 507 U.S. 933 (1993); State v. Maupin, 63 Wash. App. 887, 896-897 (1992); State v. Woodall, 182 W. Va. 15, 24 (1989); State v. Mosley, 102 Wis. 2d 636, 652 (1981); Alberts v. State, 642 P.2d 447, 450 (Wyo. 1982).
The Supreme Court of Utah, relying on its State Constitution, has developed its own “reliability” test which differs somewhat from the Brathwaite test. See State v. Ramirez, 817 P.2d 774, 778-781 (Utah 1991). The ultimate question to be determined is still, whether, under the totality of the circumstances, the identification is reliable, however the factors by which reliability is determined vary slightly from the Federal standard. Id. at 781.


“We are content to rely upon the good sense and judgment of American juries, for evidence with some element of untrustworthiness is customary grist for the jury mill. Juries are not so susceptible that they cannot measure intelligently the weight of identification testimony that has some questionable feature.” Manson v. Brathwaite, 432 U.S. 98, 116 (1977).


“It is part of our adversary system that we accept at trial much evidence that has strong elements of untrustworthiness — an obvious example being the testimony of witnesses with a bias. . . . Counsel can both cross-examine the identification witnesses and argue in summation as to factors causing doubts as to the accuracy of the identification — including reference to both any suggestibility in the identification procedure and any countervailing testimony such as alibi.” Manson v. Brathwaite, supra at 113 n.14, quoting Clemons v. United States, 408 F.2d 1230, 1251 (D.C. Cir. 1968) (Leventhal, J., concurring), cert. denied, 394 U.S. 964 (1969).


The reliability factors under the Brathwaite test include: (1) the opportunity of the witness to view the criminal at the time of the crime; (2) the witness’ degree of attention; (3) the accuracy of the witness’ prior description of the criminal; (4) the level of certainty demonstrated by the witness at the confrontation; and (5) the length of time between the crime and the confrontation. Manson v. Brathwaite, supra at 114-115. The reliability of the identification must then be weighed against the corruptive effects of the suggestive procedures.
The factors to be considered under the independent source test are remarkably similar: (1) the extent of the witness’s opportunity to view the criminal at the time of the crime; (2) the accuracy of the witness’s description, and any errors in failing to identify the defendant or identifying some other person; (3) whether suggestions were given to the witness regarding identification of the defendant; (4) the level of certainty of the witness; and (5) the length of time between the crime and the identification. Commonwealth v. Holland, 410 Mass. 248, 256 (1991).